NLPEY DIME Vawti newt ween
Case 1:17-cv-01679 BOB REY BES TRICE GPE CREST PURGE 1 of 5 PagelD #: 1209
NSM ARIDESR DIVISION

 

MARCO DUNCAN NO. 17-C\VA 1623
Plainti ft

 

 

MS JUDGE DRELL

~TOSE NINEZ, ETAL nessa eaves —

Gpdedioks igaudee'ihe Tolouise hieaasiond tts Sodeya—
Branclents 5 Make He ol coting homissions within J0days

 

 

 

—_aftec service of tis, ¢ EqUSS

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01623-DDD-JPM Document 188-1 Filed 09/03/19 Page 2 of 5 PagelD #: 1210

 

&.) Please a mit that deyenclanr Vio is sailed to document the  .
ems that heseimed from the plaintib?, immediately Tollowi we
ar ‘ Sf \ A\ AC mdr. Aik tton InSt le OL he RS va ea of

USP-P ony \-T3-2017.

f:) Vease admit that there IS. NO wcitbe W) docussentehon or tecord

   

 

 

of he R&D area of io-P on |r | (2 27.

D) Please admit that the three(@) of ficers who transported the
plantihh to FC Oakclale. on |- \3- 2017, didl Not document iN ANY
memorandum the at theu acl in tact draws Sportech the plainti f.

@.) Please admit that defewdaut Morcis Was atesenitin the traNs~
port Vani dicectly behind the plaintiMs at Fet Oakelale on \{3-2017,
Mas the olaintit! as escortecl out of the van and mute the Oakelale

Vact | a ‘
J

 

 

 

 

 

 
 

|-(3-2017

 

lo.) Please admit that BOP Pol; ICU Cequites ee = gigas

and decumenut an inmates personal pCopec: ty Shevevec it\5
takew twto custody by sta ff, due tea the Semel, INMate beiug +canstercedl

 

li.) Please admit = the ol aintifts Personal property removeal fram
lis cell by USP-P employee) on [-3- 2017, WAS Not documented

ON A Tumate Pecs conal Property Recocd , the. dau that it was
talkew into custody bu Usp-P staff,

12.) Please admit that the abbached document Marked as Exhibrt A,
falsely, details that the photo was takeu in the Lis Office.

3) Pl duit 4 xhibit A tals pcesemts + at the time oF
@ photogta ph was lO;OSam .

 

 

 

 

 

 

 

 

 

 

 

Page Lot 4
Case 1:17-cv-01623-DDD-JPM Document 188-1 Filed 09/03/19 Page 3 of 5 PagelD#: 1211

 

  
 

cl in-Evbibit A was

he B-2 housing Wait.

  

Not take ix he ts OLfice or

 

15) Please Admit that video sorvetllaice CAMeras lacatec! inside of
leg R&D Area of USP-P ast |-13-2017, would have heen capable ot
Capt ciate wideo Pootan-e oy Ateas ACOs ich ar leat the etic eS

a. t . '

‘Awicd ptac em? ACER

 

 
 

ee inside ot te RAD hol Idlistg cell where hs ail wie Pf
Medical assesgsmentt as conducteel ad USP:P ony I- [8-2017,

 

17.) Please admit that om 13-2017 video surveillauce Jootaqe
Lana ye RH DP aces at USP-P did Let Pact CX. ste

 

iS) Please admit that video surveillance footace FOOwA the RD
Atea of USP-P ov I-13- Ol? coule have hee x) Gaara aati:
deans ferred to a hard acive Foc acesecvatian if 5+ at rue

wawtect it pce servect.

  

 

id.) Please admit tna { a Bop employes cleaned Up bload Drop the Place | a
of the R&D acea of USP-P om 113-2017.

 

20,) Please Admit that BOP empl UCES oe or leu, ul. Whistiate, ana
T.Wwineaeac+ each failed toadecument. WL oe u report Or “MemoraNdus,
that thet Were present int the RP SD belal aaa Cel | clucinta, ds plait PEs

Weolic al assessment ak USP-P on 1-182!

2\.) Please ad met that C aptaiy Gar tet, \+.M. Ladlec, arid SSM
Pierce wihec @ each ore 52 vay vind the ® £D area ot WSe-P onl \-13- 2017,

at SOME poiait tahile the plainitifh Was dhere,

 

 

 

 

 

 

 

19 PI lease ddmvk that Yoe employees Named in ne mises ies QEA* AA, ict wot
document thetc prese@.ice the 2&D acea ow |-(3-2014.

 

 

 

 

Page 3 of 4
Case 1:17-cv-01623-DDD-JPM Document 188-1 Filed 09/03/19 Page 4 of 5 PagelID#: 1212

 

.) rle ASF ¢ dm tha} dhe A4beic becl cl “Linc ade ait AZ arkec 4 S Ey fail + B
: fhe olamt ifs coh} haee So wid a dear

4

micieates thay a MPT af

4 \ - " ue
oe \< pee

ease admaic that ON- 18-2017, USpE Tiwestigative Stak F dia

 

ra
ss
au [2

 

 

 

   

Se y 5
oye 1 rigie eed. 1c 7

J

2G.) Please Adaa+ tha+ {\s ap -P is S CeO COL J ey Maire Cecoc cls clocUent «
Bey: Sa glo: jee 25. _ SPO SHO ible. Lan

iid the SPE fa ie lM Gs, Fant Wt Cot
aie anisoc oe poles 294) Make ude | Dro Ag = PCS SOA) LSE ALEMECOSNCY

i! s

(J

ar
Were.

27) pease ads that werthec OMicers 2. Steed

|
epork At Memore ja ty JA ely art the,
ms the ol wees bfe Pace oat (--{ [3- es

cE. Facmet
@

aj
1 Casco. sible

  

2 Steedleu hh oy not fest ‘Sed

= Vle eae Aclwayt Hazes) Obie Set RS
Oude: i cath bat lye Causect IMVOCLES dey ete plead “a CUES or
Nae

ect ons 2012

24) Please add wart thal OF Pic er fi Steertleu has Ne yec to sty fect uncer

oathar a Au i): A A It = pteh ab4A OC \- Sport, thathe

 

 

 

 

 

Sse
observed HUCLES ak aly hers id to 4he pla the g fralee ¢: OP CYES ON
\~ 18-2017,

 

 

 

 

Ay

Sanec pit ss 2 dau of July, Ole,

MARCO PONCAN
SE A-OYE

Pace Hol 4
SS

 
Case 1:17-cv-01623-DDD-JPM Document 188-1 Filed 09/03/19 Page 5 of 5 PagelD#: 1213

 

 

hereby Cectit'y that ons Juhy 25,2019 at Florence »
re lo, & COpu as the above Was Sent tO:

(\,
iS bined Walker

S. ANttorn Neys | (Atice

SCO Fann itd as es
i r \6 a2
SS re YEO + 5 L A, fi [Q/- “O°
; 4 eg hs eta a
De ) placing Sd tr +! im Of iSor { pyle | box Che’ ct h wt DDE |
se i athe . ie s ~ } f

we { spice poi
SOS CAE Ot tixed-

Ae iARCLO DUN C AN
AWG 1 O48

Ve s We ‘
Loy Vepurbe phat wy \AY,

%Q Box R500
Florence , Mood 81226
